
	
		II
		111th CONGRESS
		2d Session
		S. 3707
		IN THE SENATE OF THE UNITED STATES
		
			August 4, 2010
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for habeas corpus review for certain enemy
		  belligerents engaged in hostilities against the United States, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Terrorist Detention Review Reform
			 Act.
		2.Habeas corpus
			 review for certain unprivileged enemy belligerents
			(a)In
			 generalChapter 153 of title 28, United States Code, is amended
			 by striking section 2256, as added by section 250 of the Act entitled An
			 Act to establish a uniform Law on the Subject of Bankruptcies, approved
			 November 6, 1978 (Public Law 95–598; 92 Stat. 2672), and inserting the
			 following:
				
					2256.Habeas corpus
				review for certain unprivileged enemy belligerents
						(a)DefinitionsIn
				this section—
							(1)the term
				attorney for the Government means the attorney representing the
				United States in a habeas corpus proceeding under this section;
							(2)the term
				coalition partner, with respect to hostilities engaged in by the
				United States, means any State or armed force directly engaged along with the
				United States in such hostilities or providing direct operational support to
				the United States in connection with such hostilities;
							(3)the term
				covered individual means an individual who—
								(A)is held by the
				United States at Naval Station, Guantanamo Bay, Cuba, or the United States
				seeks to hold as an unprivileged enemy belligerent; and
								(B)is subject to the
				habeas corpus jurisdiction of the Federal courts;
								(4)the term
				hostilities means any conflict subject to the laws of war;
							(5)the term
				privileged belligerent means an individual belonging to one of the
				eight categories enumerated in Article 4 of the Geneva Convention Relative to
				the Treatment of Prisoners of War, done at Geneva August 12, 1949 (6 UST 3316);
				and
							(6)the term
				unprivileged enemy belligerent means an individual (other than a
				privileged belligerent) who before, on, or after September 11, 2001—
								(A)has engaged in
				hostilities against the United States or its coalition partners;
								(B)has purposefully
				and materially supported hostilities against the United States or its coalition
				partners; or
								(C)was a member of,
				part of, or operated in a clandestine, covert, or military capacity on behalf
				of the Taliban, al Qaeda, or associated forces.
								(b)Statement of
				authority
							(1)In
				generalCongress reaffirms that the United States is in an armed
				conflict with the Taliban, al Qaeda, and associated forces and that those
				entities continue to pose a threat to the United States and its citizens, both
				domestically and abroad.
							(2)AuthorityCongress
				reaffirms that the President is authorized to detain unprivileged enemy
				belligerents in connection with the continuing armed conflict with the Taliban,
				al Qaeda, and associated forces, regardless of the place of capture, until the
				termination of hostilities.
							(3)Rule of
				constructionThe authority under this section shall not be
				construed to alter or limit the authority of the President under the
				Constitution of the United States to detain belligerents in the continuing
				armed conflict with the Taliban, al Qaeda, and associated forces, or in any
				other armed conflict.
							(c)Jurisdiction
				and venue
							(1)In
				generalThe United States District Court for the District of
				Columbia (in this section referred to as the District Court)
				shall have exclusive jurisdiction of, and shall be the exclusive venue for
				consideration of, all applications for habeas corpus by or on behalf of any
				covered individual that is pending on or filed on or after the date of
				enactment of the Terrorist Detention Review Reform Act.
							(2)Scope of
				jurisdictionAn application for habeas corpus filed under
				paragraph (1) by or on behalf of a covered individual—
								(A)may challenge the
				legality of the continued detention of the covered individual; and
								(B)may not include
				any other claim relating to the detention, transfer, treatment, trial, or
				conditions of confinement of the covered individual or any other action against
				the United States or its agents.
								(3)Consolidated
				motions practiceAll applications for a writ of habeas corpus by
				or on behalf of a covered individual brought after the date of enactment of the
				Terrorist Detention Review Reform Act shall be consolidated before the Chief
				Judge of the District Court or a designee of the Chief Judge for consolidated
				proceedings and determinations on common questions of fact or law, including
				questions concerning the procedures to be conducted on the applications.
							(4)TransferConsistent
				with section 1404(a) of this title, any court of the United States shall
				transfer a case within the exclusive jurisdiction of the District Court under
				this section.
							(d)Notice of
				organizations considered associated forces
							(1)In
				generalIn a proceeding instituted by an application for habeas
				corpus by or on behalf of a covered individual under subsection (c)(1), the
				Government may provide notice to the District Court that the Government
				considers a particular organization or organizations to be among the associated
				forces of the Taliban or al Qaeda.
							(2)Deference to
				the executiveIn determining whether a particular organization is
				among the associated forces of the Taliban or al Qaeda, the District Court
				shall give utmost deference to the inclusion of the organization in a notice
				under this subsection.
							(e)Procedures
							(1)Status of
				covered individual
								(A)In
				generalIn a proceeding instituted by an application for habeas
				corpus by or on behalf of a covered individual under subsection (c)(1), the
				burden shall be on the Government to submit a return in the form of a written
				declaration describing the factual basis upon which the Government is detaining
				the covered individual.
								(B)Burden of
				proofThe burden shall be on the Government to prove by a
				preponderance of the evidence that the covered individual is an unprivileged
				enemy belligerent.
								(C)Rule of
				constructionThe standard and burden under this paragraph shall
				not be construed to impose or imply the existence of a standard or burden on
				the detention power of the President for any other purpose or in any other
				proceeding.
								(D)EvidenceThe
				District Court shall consider the totality of the circumstances and the
				evidence as a whole in determining whether the Government has carried its
				burden. Any evidence relied upon by the Government in its declaration shall be
				subject to a rebuttable presumption that such evidence is authentic.
								(E)Presumptions
				related to membership
									(i)Presumption
				related to military trainingUpon a showing that a covered
				individual knowingly obtained military-style training from the Taliban, al
				Qaeda, or associated forces, there shall be a rebuttable presumption that the
				covered individual is an unprivileged enemy belligerent.
									(ii)Presumption
				against withdrawal of membership
										(I)In
				generalUpon a determination that the Government has proved by a
				preponderance of the evidence that a covered individual was an unprivileged
				enemy belligerent at a particular time before capture, there shall be a
				rebuttable presumption that the covered individual remained an unprivileged
				enemy belligerent at the time of capture.
										(II)Rebuttal of
				presumption related to membershipA covered individual may rebut
				the presumption under subclause (I) only by proving by clear and convincing
				evidence that the covered individual withdrew from the organization in question
				prior to capture.
										(III)LimitationA
				covered individual who was an unprivileged enemy belligerent at the time of
				capture shall remain subject to detention under this chapter, without regard to
				any argument or evidence that the covered individual sought to withdraw from
				the organization in question after capture.
										(2)Discovery
								(A)Scope of
				discoverySubject to subparagraph (B), a covered individual may
				request from the Government as the discovery relating to a habeas corpus
				proceeding under this section, and if requested by a covered individual, the
				Government shall provide—
									(i)any documents or
				objects directly and specifically referenced in the return submitted by the
				Government;
									(ii)any evidence
				known to the attorney for the Government that tends materially to undermine
				evidence presented in the return submitted by the Government; and
									(iii)all statements,
				whether oral, written, or recorded, made or adopted by the covered individual
				that are known to the attorney for the Government and directly related to the
				information in the return submitted by the Government.
									(B)Protection of
				national security information
									(i)GenerallyClassified
				information shall be protected and is privileged from disclosure in habeas
				corpus proceedings relating to a covered individual. The rule under this
				subparagraph applies to all stages of any proceeding relating to an application
				for habeas corpus filed under subsection (c)(1).
									(ii)SubstituteIf
				any information described in subparagraph (A) is classified, the attorney for
				the Government shall either—
										(I)provide the
				covered individual with an adequate substitute, to the extent practicable and
				consistent with national security; or
										(II)make the
				classified information available to properly cleared counsel for the covered
				individual.
										(iii)Nondisclosure
				of classified informationUnder no circumstances shall the
				Government be required to provide a covered individual, or any other person
				detained as an unprivileged enemy belligerent, with access to classified
				information as part of a habeas corpus proceeding under this section.
									(iv)Sources and
				methodsThe Government shall not be required to disclose to
				anyone outside the Government the classified sources, methods, or activities by
				which the Government acquired information described in subparagraph (A). The
				District Court may require the Government to present, to the extent practicable
				and consistent with national security, an unclassified summary of the sources,
				methods, or activities by which the Government acquired such
				information.
									(v)OrderUpon
				motion of the Government, the District Court shall issue an order to protect
				against the disclosure of any classified information.
									(vi)Ex parte and
				in camera reviewIf the Government seeks to protect classified
				information from disclosure pursuant to the protections of this subparagraph,
				the court may review the Government's submission ex parte and in camera.
									(vii)Interlocutory
				appealThe Government may take an interlocutory appeal from a
				decision of the District Court relating to the disclosure of classified
				information subject to the same expedited procedures that would apply to such
				an appeal pursuant to section 7 of the Classified Information Procedures Act
				(18 U.S.C. App.).
									(3)Witness
				production
								(A)In
				generalTo the maximum extent possible, habeas corpus proceedings
				under this section shall be decided on the basis of a written return and a
				written declaration. The rules concerning the admissibility of evidence in
				civil or criminal trials shall not apply to the presentation and consideration
				of information at any evidentiary hearing under this section. The District
				Court may consider any probative evidence, including hearsay from military,
				intelligence, and law enforcement sources. The District Court may consider the
				reliability of hearsay evidence, as determined by the totality of the
				circumstances, for the purposes of determining its probative weight, but not
				its admissibility.
								(B)Basis for
				in-person testimonyThe District Court may grant a motion for
				oral testimony relating to an evidentiary hearing pursuant to paragraph (1)(D)
				only if the District Court finds by clear and convincing evidence that military
				and intelligence operations would not be harmed by the production of the
				witness and oral testimony would be likely to provide a material benefit to the
				resolution by the District Court of the disputed matter.
								(4)Voluntariness
								(A)Exclusion of
				statements obtained by torture or cruel, inhuman, or degrading
				treatmentNo statement obtained by the use of torture or by
				cruel, inhuman, or degrading treatment (as defined by section 1003 of the
				Detainee Treatment Act of 2005 (42 U.S.C. 2000dd)), whether or not under color
				of law, shall be admissible in a proceeding to consider an application for
				habeas corpus by or on behalf of any covered individual under this section,
				except against a person accused of torture or such treatment as evidence that
				the statement was made.
								(B)In
				generalA statement of the covered individual applying for habeas
				corpus may be admitted into evidence in a proceeding considering the
				application for habeas corpus only upon a finding that—
									(i)the statement was
				made incident to lawful conduct during military operations at the point of
				capture or during closely related active combat engagement, and the interests
				of justice would best be served by admission of the statement into evidence;
				or
									(ii)the statement
				was voluntarily given.
									(C)Determination
				of voluntarinessIn determining whether a statement was
				voluntarily given, the District Court shall consider the totality of the
				circumstances, including, as appropriate, the following:
									(i)The details of
				the taking of the statement, accounting for the circumstances of the conduct of
				military and intelligence operations during hostilities.
									(ii)The
				characteristics of the applicant, such as military training, age, and education
				level.
									(iii)The lapse of
				time, change of place, or change in identity of the questioners between the
				statement sought to be admitted and any prior questioning of the
				applicant.
									(D)Presumption of
				voluntariness for certain statements against interestThere shall
				be a rebuttable presumption in favor of the voluntariness of statements against
				interest given before a Combat Status Review Tribunal, Administrative Review
				Board, or comparable review board or as a result of treatment in compliance
				with the Army Field Manual.
								(5)ReliabilityThere
				shall be a rebuttable presumption in favor of the reliability of statements
				against interest given before a Combat Status Review Tribunal, Administrative
				Review Board, or comparable review board or as a result of treatment in
				compliance with the Army Field Manual.
							(6)Attorneys
								(A)In
				generalFor the purposes of habeas corpus proceedings under this
				section only, a covered individual shall be represented by an attorney if the
				attorney—
									(i)is retained by or
				on behalf of the covered individual or appointed by the District Court;
									(ii)has been
				determined to be eligible for access to classified information that is
				classified at the level Secret or higher, as required; and
									(iii)has signed a
				written agreement to comply with all applicable regulations or instructions for
				attorneys in habeas corpus proceedings before the District Court, including any
				rules of court for conduct during the proceedings.
									(B)Classified
				informationAny attorney for a covered individual—
									(i)shall protect any
				classified information received during the course of representation of the
				covered individual in accordance with all applicable law governing the
				protection of classified information; and
									(ii)may not divulge
				such information to any person not authorized to receive it.
									(7)Video
				hearingsThe District Court shall not require the physical
				presence of a covered individual detained at Guantanamo Bay, Cuba, or
				elsewhere, for the purpose of any proceeding under this section, including an
				evidentiary hearing pursuant to paragraph (1)(D), although the District Court
				in its discretion may permit a detainee to participate from Guantanamo Bay,
				Cuba, or elsewhere, in certain proceedings through available technological
				means, if appropriate and consistent with the procedures for the protection of
				classified information and national security under this section.
							(f)Exhaustion of
				military commission procedures and stay pending executive transfer
				efforts
							(1)Stay of
				applications pending military commissionsAny application for
				habeas corpus that is pending on or after the date of enactment of the
				Terrorist Detention Review Reform Act by or on behalf of a covered individual
				against whom charges have been sworn under chapter 47A of title 10 shall be
				stayed pending resolution of the proceedings under chapter 47A of title
				10.
							(2)Habeas
				procedures for persons convicted by final judgment of a military
				commission
								(A)In
				generalSubject to the restrictions under sections 950g and 950j
				of title 10, an application for a writ of habeas corpus by or on behalf of a
				covered individual in custody pursuant to a final judgment of a military
				commission shall not be granted unless the applicant has exhausted the remedies
				available under chapter 47A of title 10.
								(B)Failure to
				exhaustAn application for a writ of habeas corpus by or on
				behalf of a covered individual may be denied on the merits, notwithstanding the
				failure of the applicant to exhaust the remedies available under chapter 47A of
				title 10.
								(C)Remedies not
				exhaustedA covered individual shall not be determined to have
				exhausted the remedies available under chapter 47A of title 10, within the
				meaning of this section, if the covered individual has the right under chapter
				47A of title 10 to raise, by any available procedure, the question presented in
				an application for a writ of habeas corpus.
								(D)LimitationsAn
				application for a writ of habeas corpus by or on behalf of a covered individual
				in custody pursuant to the judgment of a military commission under chapter 47A
				of title 10 shall not be granted with respect to any claim that was adjudicated
				on the merits in military commission proceedings under chapter 47A of title 10
				or that could have been raised before the military commission, except where the
				commission was without jurisdiction to impose such a judgment.
								(E)Scope of
				reviewSubject to the restrictions under subparagraph (D), in
				reviewing any other claim on an application for a writ of habeas corpus on
				behalf of a covered individual in custody pursuant to the sentence of a
				military commission under chapter 47A of title 10, the District Court shall
				apply the same deference applicable to a court reviewing an application on
				behalf of a person in custody pursuant to the sentence of a court
				martial.
								(3)Stay pending
				executive transfer effortsAny application for habeas corpus that
				is pending on or after the date of enactment of the Terrorist Detention Review
				Reform Act by or on behalf of a covered individual who has been designated for
				transfer or release to another country, and for whom good faith efforts are
				being made to facilitate such transfer by the Executive Branch, shall be stayed
				pending resolution of the transfer efforts.
							(g)Limits on
				second or successive applications
							(1)In
				generalA claim presented in a second or successive application
				for habeas corpus under this section that was presented in a prior application
				shall be dismissed.
							(2)Claims not
				included in prior applicationA claim presented in a second or
				successive application for habeas corpus under this section that was not
				presented in a prior application shall be dismissed unless—
								(A)the factual
				predicate for the claim could not have been discovered previously through the
				exercise of due diligence; and
								(B)the facts
				underlying the claim, if proven and viewed in light of the evidence as a whole,
				would be sufficient to establish by clear and convincing evidence that no
				reasonable factfinder would have found that the covered individual was lawfully
				detained.
								(3)Procedures for
				second and successive applications
								(A)In
				generalThe District Court may only consider a second or
				successive application for habeas corpus under this section if the court
				determines that the covered individual makes a prima facie showing that the
				application satisfies the requirements under paragraph (2) for consideration of
				a second or successive application for habeas corpus.
								(B)AppealThe
				Government may take an interlocutory appeal from a decision by the District
				Court to grant consideration of a second or successive habeas corpus
				application under this paragraph to the United States Court of Appeals for the
				District of Columbia Circuit. The District Court shall stay proceedings pending
				the decision on an interlocutory appeal.
								(h)Release
							(1)Covered
				individuals ordered released
								(A)In
				generalNo court shall order the release of a covered individual
				into the United States, its territories, or possessions.
								(B)Visas and
				immigrationThe Secretary of State shall not issue any visa and
				the Secretary of Homeland Security shall not admit or provide any type of
				immigration status to a covered individual described in subparagraph (A) that
				may permit the covered individual to enter, be admitted, or otherwise be at
				liberty in the United States.
								(2)Transfer
								(A)In
				generalIf the District Court grants an application for a writ of
				habeas corpus and orders the release of a covered individual, the covered
				individual shall be released into the custody of the Secretary of Homeland
				Security for the purpose of transferring the individual to the country of
				citizenship of the individual or to another country.
								(B)TransferAn
				individual in the custody of the Secretary of Homeland Security pursuant to
				subparagraph (A) shall be housed separately from aliens detained as
				unprivileged enemy belligerents by the Department of Defense and in a manner
				consistent with safety and security of United States personnel and citizens. A
				transfer made pursuant to subparagraph (A) shall be effected as expeditiously
				as possible and in a manner that is consistent with the policy set out in
				section 2242 of the Foreign Relations Authorization Act, Fiscal Years 1998 and
				1999 (subdivision B of division G of Public Law 105–277; 8 U.S.C. 1231 note),
				and with the national security interests of the United
				States.
								.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 153
			 of such title is amended by adding at the end the following new item:
				
					
						2256. Habeas corpus review for certain unprivileged enemy
				belligerents.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of enactment of this Act, and shall
			 apply to all cases, without exception, pending on or after the date of
			 enactment of this Act.
			
